DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 7-26 and 29 in the reply filed on 09/25/2022 is acknowledged.  The traversal is on the ground(s) that both are directed to the same invention.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 26, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US2017/0090026).
To claim 1, Joshi teach a system for wireless sensing (Fig. 2), comprising: 
a transmitter (2041/2/3/N of Fig. 2) configured to transmit a wireless signal through a wireless multipath channel of a venue, wherein the wireless multipath channel is impacted by a motion of an object in the venue (paragraph 0020, identifying a plurality of paths corresponding to the at least ohne moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories); 
a receiver (2041/2/3/N of Fig. 2) configured to receive the wireless signal through the wireless multipath channel, wherein the received wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and the motion of the object (paragraph 0020); and 
a processor (1360 of Fig. 13) configured for: 
obtaining N1 time series of channel information (TSCI) of the wireless multipath channel based on the received wireless signal (Fig. 4, paragraphs 0043-0044), wherein 
N1=N2*N3, wherein N2 is a quantity of transmit antennas on the transmitter, wherein N3 is a quantity of receive antennas on the receiver (paragraph 0029, each of the transceivers may include one or more transmit/receive antennas), wherein each TSCI is associated with a respective transmit antenna of the transmitter and a respective receive antenna of the receiver (Figs. 6A-C, paragraph 0044), 
computing N4 selected projections based on the N1 TSCI, wherein N4 is a positive integer (paragraphs 0057, 0058-0064, 0065-0074, repeat multiple times until all the backscatter components are detected in the forward time direction), and 
performing a sensing task associated with the motion of the object based on the N4 selected projections (paragraph 0080).


To claim 26, Joshi teach a wireless device of a system for wireless sensing, comprising: 
a processor; a memory communicatively coupled to the processor; and a receiver communicatively coupled to the processor wherein: an additional wireless device of the system is configured to transmit a wireless signal through a wireless multipath channel of a venue, the wireless multipath channel is impacted by a motion of an object in the venue, the receiver is configured to receive the wireless signal through the wireless multipath channel, the received wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and the motion of the object, and the processor is configured for: obtaining N1 time series of channel information (TSCI) of the wireless multipath channel based on the received wireless signal, wherein N1=N2*N3, wherein N2 is a quantity of transmit antennas on the transmitter, wherein N3 is a quantity of receive antennas on the receiver, wherein each TSCI is associated with a respective transmit antenna of the transmitter and a respective receive antenna of the receiver, computing N4 selected projections based on the N1 TSCI, wherein N4 is a positive integer, and performing a sensing task associated with the motion of the object based on the N4 selected projections (as explained in response to claim 1 above).

To claim 29, Joshi teach a method for wireless sensing, comprising: 
transmitting a wireless signal from a transmitter through a wireless multipath channel of a venue, wherein the wireless multipath channel is impacted by a motion of an object in the venue; receiving the wireless signal by a receiver through the wireless multipath channel, wherein the received wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and the motion of the object; obtaining N1 time series of channel information (TSCI) of the wireless multipath channel based on the received wireless signal, wherein N1=N2*N3, wherein N2 is a quantity of transmit antennas on the transmitter, wherein N3 is a quantity of receive antennas on the receiver, wherein each TSCI is associated with a respective transmit antenna of the transmitter and a respective receive antenna of the receiver; computing N4 selected projections based on the N1 TSCI, wherein N4 is a positive integer; and performing a sensing task associated with the motion of the object based on the N4 selected projections (as explained in response to claim 1 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Droitcour et al. (US2010/0152600).
To claim 7, Joshi teach claim 1.
Joshi teach wherein the processor is further configured for: computing a matrix based on the N1 TSCI; and performing the sensing task based on the matrix (obvious in paragraphs 0081-0084).
	Droitcour further teach a motion sensing system (Fig. 7) adaptable with MIMO system (paragraphs 0534, 0668), computing channel/array matrix based on communications of M receive antennas and N transmit antennas, and performing the sensing task based on said matrix (Figs. 14A-B, 16A-B; paragraphs 0536-0576, 0653-0679), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, in order to implement processing of channel information for sensing information extraction.

To claim 8, Joshi and Droitcour teach claim 7.
Joshi and Droitcour teach wherein the processor is further configured for: computing a plurality of projections of the matrix, wherein each of the plurality of projections is a scalar being one of: an eigenvalue obtained from eigen-decomposition of the matrix, a singular value obtained from singular value decomposition (SVD) of the matrix, a principal component value obtained from principal component analysis (PCA) of the matrix, an independent component value obtained from independent component analysis of the matrix, or a value obtained from another decomposition of the matrix; and selecting the N4 selected projections from the plurality of projections (Droitcour, paragraph 0449).

To claim 9, Joshi and Droitcour teach claim 8.
Joshi and Droitcour teach wherein: the N4 selected projections are selected based on a magnitude of each of the plurality of projections (Droitour, paragraphs 0539, 0552).

To claim 10, Joshi and Droitcour teach claim 9.
Joshi and Droitcour teach wherein: the N4 selected projections are N4 projections having the largest magnitudes among the plurality of projections of the matrix (Droitour, paragraphs 0028, 0311, 0609, 0613).

To claim 11, Joshi and Droitcour teach claim 7.
Joshi and Droitcour teach wherein the processor is further configured for: determining a sampling vector as a concatenation of N1 channel information (CI), wherein each of the NI CI comes from a respective TSCT of the NI TSCI; and computing the matrix as a covariance matrix of the sampling vector (Joshi, paragraphs 0081-0083; Droitcour, paragraphs 0012, 0023, 0025, 0039, 0280-0281, 0307, 0449, 0463, 0468-0491).

To claim 12, Joshi and Droitcour teach claim 11.
Joshi and Droitcour teach wherein: the covariance matrix is computed based on a sliding time window of the N1 TSCI (though sliding time window is not disclosed, periodic window is taught, which makes an obvious implementation to one of ordinary skill in the art, hence Official Notice is taken).

To claim 13, Joshi and Droitcour teach claim 12.
Joshi and Droitcour teach wherein: each of the NI Cl comprises N5 components, wherein N5 is a positive integer; the sampling vector has N5*N1 elements; and the covariance matrix is of size (N5*N1)x(N5*N1) (with repeated measurement and processing are taught, which makes size of the covariance matrix an obvious implementation to one of ordinary skill in the art, hence Official Notice is taken).

To claim 14, Joshi and Droitcour teach claim 11.
Joshi and Droitcour teach wherein: all of the NI CI of the sampling vector have a common time stamp (obvious as channel information are collected during the same time period with all parties are synchronized in time; Joshi, paragraph 0087; Droitcour, paragraphs 0241, 0268, 0615, 0639)

To claim 15, Joshi and Droitcour teach claim 7.
Joshi and Droitcour teach wherein the processor is further configured for: determining a sampling vector as a concatenation of N6 channel information (CI) from each of the N1 TSCI such that the sampling vector comprises (N6*N1) CI, wherein N6 is a positive integer; and computing the matrix as a covariance matrix of the sampling vector (as explained in claim 11 above).

To claim 16, Joshi and Droitcour teach claim 15.
Joshi and Droitcour teach wherein: the covariance matrix is computed based on a sliding time window of the N1 TSCI (as explained in response to claim 12 above).

To claim 17, Joshi and Droitcour teach claim 16.
Joshi and Droitcour teach wherein: each of the N6 CI comprises N5' components, wherein N5' is a positive integer; the sampling vector has N5'*N6*N1 elements; and the covariance matrix is of size (N5'*N6*N1)x(N5'*N6*N1) (as explained in response to claim 15 above, wherein N5’ would have been an obvious positive integer, e.g., one time or multiple periods).

To claim 18, Joshi and Droitcour teach claim 15.
Joshi and Droitcour teach wherein: N6 common time stamps are associated with the N6 CI from any of the N1 TSCI (as explained in response to claim 14 above).

To claim 19, Joshi and Droitcour teach claim 18.
Joshi and Droitcour teach wherein: the N6 common time stamps are equally spaced in time (as explained in response to claim 14 above).

To claim 20, Joshi teach claim 1.
Joshi and Droitcour teach wherein the processor is further configured for: computing N7 matrices based on the N1 TSCI, wherein each of the N7 matrices is associated with a respective time stamp and comprises at least one of: a covariance matrix, a correlation matrix, a Hermitian matrix, a symmetric matrix, a positive semi-definite matrix, a matrix of matrices, or an augmented matrix; and performing the sensing task based on the N7 matrices, wherein N7 is an integer larger than one (as explained in responses to claims 7 and 11 above).

To claim 21, Joshi and Droitcour teach claim 20.
Joshi and Droitcour teach wherein the processor is further configured for: computing a plurality of projections based on each of the N7 matrices; and selecting the N4 selected projections from the plurality of projections (Droitcour, paragraphs 0012, 0023, 0025).

To claim 22, Joshi and Droitcour teach claim 21.
Joshi and Droitcour teach wherein: the N4 selected projections are selected based on a magnitude of each of the plurality of projections (Droitcour, paragraphs 0042-0043).

To claim 23, Joshi and Droitcour teach claim 22.
Joshi and Droitcour teach wherein: the N4 selected projections are N4 projections having the largest magnitudes among all projections of the N7 matrices (as explained in response to claim 10 above).

To claim 24, Joshi and Droitcour teach claim 22.
Joshi and Droitcour teach wherein: the N4 selected projections comprise N8 largest projections of each of the N7 matrices, wherein N8 is a positive integer; and N4=N8*N7 (as explained in response to claim 10 above).

To claim 25, Joshi and Droitcour teach claim 20.
Joshi and Droitcour teach wherein: the N7 time stamps associated with the N7 matrices are evenly spaced in time (as explained in response to claim 14 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 19, 2022